 

Exhibit 10.5

 

Option No.

 

BioLife Solutions, Inc.

 

STOCK OPTION AGREEMENT

 

Type of Option (check one): ¨  Incentive      ¨  Nonqualified

 

This Stock Option Agreement (the “Agreement”) is entered into as of
                , 20    , by and between BioLife Solutions, Inc., a Delaware
corporation (the “Company”), and                                  (the
“Optionee”) pursuant to the Company’s Amended & Restated 2013 Performance
Incentive Plan, as amended (the “Plan”). Any capitalized term not defined herein
shall have the same meaning ascribed to it in the Plan.

 

1.          Grant of Option. The Company hereby grants to Optionee an option
(the “Option”) to purchase all or any portion of a total of
                         (       ) shares (the “Shares”) of the Common Stock of
the Company at a purchase price of                          ($          ) per
share (the “Exercise Price”), subject to the terms and conditions set forth
herein and the provisions of the Plan. If the box marked “Incentive” above is
checked, then this Option is intended to qualify as an “incentive stock option”
as defined in Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). If this Option fails in whole or in part to qualify as an incentive
stock option, or if the box marked “Nonqualified” is checked, then this Option
shall to that extent constitute a nonqualified stock option.

 

2.          Vesting of Option. The right to exercise this Option shall vest in
installments, and this Option shall be exercisable from time to time in whole or
in part as to any vested installment, as follows:

 

Upon the date set forth below:   This Option shall be Exercisable as to:    
Shares     Shares     Shares

 

No additional Shares shall vest after the date of termination of Optionee’s
“Continuous Service” (as defined below), but this Option shall continue to be
exercisable in accordance with Section 3 hereof with respect to that number of
Shares that have vested as of the date of termination of Optionee’s Continuous
Service.

 

As used herein, the term “Continuous Service” means (i) employment by either the
Company or any parent or subsidiary corporation of the Company, or by a
corporation or a parent or subsidiary of a corporation issuing or assuming a
stock option in a transaction to which Section 424(a) of the Code applies, which
is uninterrupted except for vacations, illness (except for permanent disability,
as defined in Section 22(e)(3) of the Code), or leaves of absence which are
approved in writing by the Company or any of such other employer corporations,
if applicable, (ii) service as a member of the Board of Directors of the Company
until Optionee resigns, is removed from office, or Optionee’s term of office
expires and he or she is not reelected, or (iii) so long as Optionee is engaged
as a Service Provider to the Company or other corporation referred to in clause
(i) above.

 

 Page 1 of 6 

 

 

3.           Term of Option. The right of the Optionee to exercise this Option
shall terminate upon the first to occur of the following:

 

(a)          the expiration of ten (10) years from the date of this Agreement;

 

(b)          the expiration of three (3) months from the date of termination of
Optionee’s Continuous Service if such termination occurs for any reason other
than permanent disability or death; provided, however, that if Optionee dies
during such three-month period the provisions of Section 3(d) below shall apply;
and provided, further, that if Section 3(d) does not apply, and on the last
trading day within such three-month period Optionee is subject to a blackout
imposed by the Company pursuant to which Optionee is restricted from exercising
this Option or reselling the Shares issuable upon such exercise, the right of
Optionee to exercise this Option shall continue until the tenth (10th) day
following the expiration of such blackout with respect to Optionee;

 

(c)          the expiration of one (1) year from the date of termination of
Optionee’s Continuous Service if such termination is due to permanent disability
of the Optionee (as defined in Section 22(e)(3) of the Code);

 

(d)          the expiration of one (1) year from the date of termination of
Optionee’s Continuous Service if such termination is due to Optionee’s death or
if death occurs during the three-month period following termination of
Optionee’s Continuous Service specified in Section 3(b) above; or

 

(e)          upon the consummation of a “Change in Control” (as defined in
Section 2.7 of the Plan).

 

4.           Exercise of Option. On or after the vesting of any portion of this
Option in accordance with Sections 2 or 8 hereof, and until termination of the
right to exercise this Option in accordance with Section 3 above, the portion of
this Option which has vested may be exercised in whole or in part by the
Optionee (or, after his or her death, by the person designated in Section 5
below) upon delivery of the following to the Company at its principal executive
offices:

 

(a)          a written notice of exercise which identifies this Agreement and
states the number of Shares then being purchased (but no fractional Shares may
be purchased);

 

(b)          a check or cash in the amount of the Exercise Price (or payment of
the Exercise Price in such other form of lawful consideration as the
Administrator may approve from time to time under the provisions of Section 5.3
of the Plan);

 

(c)          a check or cash in the amount reasonably requested by the Company
to satisfy the Company’s withholding obligations under federal, state or other
applicable tax laws with respect to the taxable income, if any, recognized by
the Optionee in connection with the exercise of this Option (unless the Company
and Optionee shall have made other arrangements for deductions or withholding
from Optionee’s wages, bonus or other compensation payable to Optionee, or by
the withholding of Shares issuable upon exercise of this Option or the delivery
of Shares owned by the Optionee in accordance with Section 11.1 of the Plan,
provided such arrangements satisfy the requirements of applicable tax laws); and

 

 Page 2 of 6 

 

 

(d)          a letter, if requested by the Company, in such form and substance
as the Company may require, setting forth the investment intent of the Optionee,
or person designated in Section 5 below, as the case may be.

 

5.           Death of Optionee; No Assignment. The rights of the Optionee under
this Agreement may not be assigned or transferred except by will or by the laws
of descent and distribution, and may be exercised during the lifetime of the
Optionee only by such Optionee. Any attempt to sell, pledge, assign,
hypothecate, transfer or dispose of this Option in contravention of this
Agreement or the Plan shall be void and shall have no effect. If the Optionee’s
Continuous Service terminates as a result of his or her death, and provided
Optionee’s rights hereunder shall have vested pursuant to Section 2 hereof,
Optionee’s legal representative, his or her legatee, or the person who acquired
the right to exercise this Option by reason of the death of the Optionee
(individually, a “Successor”) shall succeed to the Optionee’s rights and
obligations under this Agreement. After the death of the Optionee, only a
Successor may exercise this Option.

 

6.           Representation of Optionee. Optionee acknowledges receipt of a copy
of the Plan and understands that all rights and obligations connected with this
Option are set forth in this Agreement and the Plan.

 

7.           Adjustments Upon Changes in Capital Structure. In the event that
the outstanding shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
reverse stock split, reclassification, stock dividend or other similar change in
the capital structure of the Company, then appropriate adjustment shall be made
by the Administrator to the number of Shares subject to the unexercised portion
of this Option and to the Exercise Price per Share, in order to preserve, as
nearly as practical, but not to increase, the benefits of the Optionee under
this Option, in accordance with the provisions of Section 4.2 of the Plan.

 

8.           Change in Control. In the event of a Change in Control (as defined
in Section 2.7 of the Plan), the right to exercise this Option shall accelerate
automatically and vest in full (notwithstanding the provisions of Section 2
above) effective as of immediately prior to the consummation of the Change in
Control. If vesting of this Option will accelerate pursuant to the preceding
sentence, the Administrator in its discretion may provide, in connection with
the Change in Control transaction, for the purchase or exchange of this Option
for an amount of cash or other property having a value equal to the difference
(or “spread”) between: (x) the value of the cash or other property that the
Optionee would have received pursuant to the Change in Control transaction in
exchange for the Shares issuable upon exercise of this Option had this Option
been exercised immediately prior to the Change in Control, and (y) the aggregate
Exercise Price for such Shares. If the vesting of this Option will accelerate
pursuant to this Section 8, then the Administrator shall cause written notice of
the Change in Control transaction to be given to the Optionee not less than
fifteen (15) days prior to the anticipated effective date of the proposed
transaction.

 

 Page 3 of 6 

 

 

9.           Rights as Stockholder. The Optionee (or transferee of this Option
by will or by the laws of descent and distribution) shall have no rights as a
stockholder with respect to any Shares covered by this Option until such person
has duly exercised this Option, paid the Exercise Price and become a holder of
record of the Shares purchased.

 

10.         “Market Stand-Off” Agreement. Optionee agrees that, if requested by
the Company or the managing underwriter of any proposed public offering of the
Company’s securities, Optionee will not sell or otherwise transfer or dispose of
any Shares held by Optionee without the prior written consent of the Company or
such underwriter, as the case may be, during such period of time, not to exceed
180 days following the effective date of the registration statement filed by the
Company with respect to such offering, as the Company or the underwriter may
specify.

 

11.         Interpretation. This Option is granted pursuant to the terms of the
Plan, and shall in all respects be interpreted in accordance therewith. The
Administrator shall interpret and construe this Option and the Plan, and any
action, decision, interpretation or determination made in good faith by the
Administrator shall be final and binding on the Company and the Optionee. As
used in this Agreement, the term “Administrator” shall refer to the committee of
the Board of Directors of the Company appointed to administer the Plan, and if
no such committee has been appointed, the term Administrator shall mean the
Board of Directors.

 

12.         Limitation of Liability for Nonissuance. During the term of the
Plan, the Company agrees at all times to reserve and keep available, and to use
its reasonable best efforts to obtain from any regulatory body having
jurisdiction any requisite authority in order to issue and sell, such number of
shares of its Common Stock as shall be sufficient to satisfy its obligations
hereunder and the requirements of the Plan. Inability of the Company to obtain,
from any regulatory body having jurisdiction, authority deemed by the Company’s
counsel to be necessary for the lawful issuance and sale of any shares of its
Common Stock hereunder and under the Plan shall relieve the Company of any
liability in respect of the nonissuance or sale of such shares as to which such
requisite authority shall not have been obtained.

 

13.         Notices. Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business, Attention: the
Chief Financial Officer, and if to the Optionee, at his or her most recent
address as shown in the employment or stock records of the Company.

 

14.         Severability. Should any provision or portion of this Agreement be
held to be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.

 

 Page 4 of 6 

 

 

15.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one instrument.

 

16.         Tax Consequences and Reporting Obligation Upon Sale of Shares. If
this Option is an “incentive stock option,” the tax benefits afforded to
incentive stock options will be obtained by the Optionee only if the Shares
received upon exercise of this Option are held for at least one year after the
date of exercise of this Option and two years after the date this Option was
granted to the Optionee. If the Optionee sells or otherwise transfers the Shares
before the expiration of either of these one- or two-year periods, the sale or
transfer will be treated for tax purposes as a “disqualifying disposition,”
resulting in the following tax consequences: (a) the Optionee will not obtain
the tax benefits afforded to incentive stock options, (b) the “spread” as of the
date of exercise will be taxed to the Optionee at ordinary income tax rates, and
(c) the amount of ordinary income resulting from the disqualifying disposition
will be included in the Optionee’s W-2. These tax consequences are described in
more detail in the prospectus that relates to the Plan, a copy of which was
delivered to the Optionee with this Option. To assure that the Company has the
information necessary to comply with its tax reporting obligations, Optionee
agrees to promptly notify the Company if any Shares are sold or transferred less
than one year after the date of exercise or less than two years after the date
this Option was granted, and report information regarding the disqualifying
disposition in accordance with procedures established by the Company for this
purpose.

 

 Page 5 of 6 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

BioLife Solutions, Inc.   OPTIONEE a Delaware corporation             By:      
      (Signature)         Name:             (Type or print name)         Its:  
  Address:                                

 

 Page 6 of 6 

 

